United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Knoxville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1509
Issued: November 2, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 7, 2007 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ merit decision dated March 23, 2007 which affirmed the denial of his
claim. Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has established that he sustained an injury to his right knee
in the performance of duty on July 30, 2004.
FACTUAL HISTORY
Appellant, a 45-year-old processing clerk, filed a Form CA-1 claim for benefits on
July 30, 2004 alleging that he experienced pain in his left knee1 while lifting trays of mail.
1

Appellant subsequently asserted that he had actually injured his right knee and had erred by initially stating on
the claim form that he had injured his left knee. This correction was not challenged by the employing establishment
or the Office.

By decision dated September 14, 2004, the Office denied the claim finding that appellant
failed to submit medical evidence in support of his claim. It noted that he failed to submit
medical evidence providing a diagnosis resulting from the July 30, 2004 work incident.
On September 29, 2004 appellant requested an oral hearing which was held on
April 20, 2005. In an August 18, 2004 report, Dr. Leonard F. Bellingrath, a specialist in family
practice, noted appellant’s complaints of worsening pain in the mornings for the previous three
weeks. He advised that he had low back pain in addition to popping in the right knee.
Dr. Bellingrath stated that appellant also experienced occasional catching in his right knee. He
diagnosed lumbar strain, possible knee strain and cartilage tear.
In a report dated November 5, 2004, Dr. Thomas I. Anderson, a Board-certified family
practitioner, stated that appellant noticed a popping in his right knee and experienced difficulty
walking down steps. Dr. Anderson noted a very mild effusion in appellant’s right knee as
compared to the left knee. He stated that x-rays taken of the knee showed no intra-articular
foreign bodies and no appreciable degree of osteoarthritic change. Dr. Anderson scheduled
appellant for a magnetic resonance imaging (MRI) scan of his left knee.
In a November 16, 2004 report, Dr. Anderson noted that the MRI scan results showed an
extensive complex tear of the medial meniscus, mild chondromalacia and a small meniscal cyst
posteriorly, with small knee joint effusion.
By decision dated July 18, 2005, an Office hearing representative affirmed the
September 14, 2004 decision.
Appellant requested reconsideration.

In a September 21, 2005 report, Dr. Anderson

stated:
“[Appellant] suddenly, while bending and flexing his knee to pick something up
felt a pop in his right knee. It became progressively sore and he was using his
knee excessively over what he ordinarily does because of his back strain. This
happened on July 30[, 2004] at 6:30 p.m. while he was at work. [Appellant] filled
out an accident report at that time after speaking to his supervisor, but filled out
the accident form indicating that it was the left knee and not the right by mistake.
“[Appellant] went back to work on Monday the following week thinking that
things would gradually get better.... However his knee on the right side kept
popping and he could not only hear it, but he could also feel it and the pain more
or less stayed in the knee, but he was able to function with it.
“On October 31[, 2004] when he was [bending] to pick something up his knee
popped and it was suddenly much worse than it was previously. [Appellant] came
to see me on November 5, 2004 and x-rays were taken of the right knee and also
we scheduled [her] for an MRI [scan]. Unfortunately the radiologist originally
read this MRI [scan] and labeled it as his left knee, but in fact corrected the report
later that day and stated that the MRI [scan] was of his right knee. The report did

2

show that he had an extensive complex tear involving most of the medial
meniscus of that right knee. [Appellant] was subsequently referred [for] surgery
and [he] is now free of knee pain, free of other symptoms regarding his back and
his [k]nee and is doing quite well.
“I believe that [appellant] has sustained a very legitimate injury to his right knee
on July 30, 2004 as he describes and this was while he was work[ing] at the
[employing establishment].”
By decision dated June 12, 2006, the Office denied modification of the July 18, 2005
decision.
By letter dated September 15, 2006, appellant requested reconsideration.
By decision dated September 27, 2006, the Office denied appellant’s application for
review on the grounds that it neither raised substantive legal questions nor included new and
relevant evidence sufficient to require the Office to review its prior decision.
By letter dated October 23, 2006, appellant requested reconsideration. He submitted an
August 29, 2006 report from Dr. Anderson, who stated:
“Please see the history and examination that I reviewed on [appellant] on
September 21, 2005. I believe in that history and summation that [his] knee
injury occurred at his place of employment on July 30, 2004. [Appellant’s] injury
was aggravated on October 31, 2004 and I believe the injuries are directly related,
should be [compensable].”
By decision dated November 14, 2006, the Office denied appellant’s application for
review on the grounds that it neither raised substantive legal questions nor included new and
relevant evidence sufficient to require the Office to review its prior decision.
By letter dated December 20, 2006, appellant requested reconsideration.
By decision dated March 23, 2007, the Office denied modification of its prior decisions.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained in
the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential
2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

elements of each and every compensation claim regardless of whether the claim is predicated upon
a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.5 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.6 The medical evidence required
to establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.7
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.8
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.9 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
ANALYSIS
The Office accepted that appellant experienced left knee pain while lifting mail trays on
July 30, 2004. The question of whether an employment incident caused a personal injury can
only be established by probative medical evidence.10 Appellant has not submitted rationalized,
probative medical evidence to establish that the July 30, 2004 employment incident caused a
personal injury.

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

John J. Carlone, 41 ECAB 354 (1989).

6

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(a)(14).

7

Id.

8

See Joe T. Williams, 44 ECAB 518, 521 (1993).

9

Id.

10

John J. Carlone, supra note 5.

4

Drs. Bellingrath and Anderson stated findings on examination and indicated that
appellant had a right knee strain and torn medial meniscus. Their reports, however, did not relate
the diagnoses to the July 30, 2004 incident at work. The weight of medical opinion is
determined by the opportunity for and thoroughness of examination, the accuracy and
completeness of physician’s knowledge of the facts of the case, the medical history provided, the
care of analysis manifested and the medical rationale expressed in support of stated
conclusions.11 Dr. Bellingrath advised in an August 18, 2004 report that appellant had
complaints of worsening pain, popping and catching in his right knee. He diagnosed lumbar
strain and possible knee strain and cartilage tear. Dr. Anderson opined on September 21, 2005
and October 23, 2006 that appellant had a torn right medial meniscus as indicated by MRI scan.
He stated that this was caused by an over reliance on appellant’s knee due to a previously
strained lower back incident. Although the physicians presented diagnoses of appellant’s left
knee condition, they did not adequately explain how it was causally related to the July 30, 2004
work incident. The medical reports of record did not explain how medically appellant would
have sustained a knee injury because he was lifting a tray of mail. There is insufficient
rationalized evidence in the record that appellant’s right knee injury was work related.
Therefore, as he failed to provide a medical report from a physician that explains how the work
incident of July 30, 2004 caused or contributed to the claimed right knee injury, appellant has not
met his burden of proof.
The Office advised appellant of the evidence required to establish his claim; however,
appellant failed to submit such evidence. Appellant did not provide a medical opinion which
describes or explains the medical process through which the July 30, 2004 work accident would
have caused the claimed injury. Accordingly, he did not establish that he sustained a right knee
injury in the performance of duty. The Office properly denied appellant’s claim for
compensation.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained a right knee injury
in the performance of duty.

11

See Anna C. Leanza, 48 ECAB 115 (1996).

5

ORDER
IT IS HEREBY ORDERED THAT the March 23, 2007, November 14, September 27
and June 12, 2006 decisions of the Office of Workers’ Compensation Programs be affirmed.
Issued: November 2, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

